ANNUAL MEETING 2010 Southwest Iowa Renewable Energy The following information contains, or may be deemed to contain, “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended.These forward-looking statements include all statements regarding the current intent, belief or expectations regarding matters covered and all statements which are not statements of historical fact. By their nature, forward-looking statements involve risks and uncertainties because they relate to events and depend on circumstances that may or may not occur in the future.The future results of the issuer may vary from the results expressed in, or implied by, forward-looking statements, possibly to a material degree. Since these factors can cause results, performance and achievements to differ materially from those discussed in this presentation, you are cautioned not to place undue reliance on the forward-looking statements. Southwest Iowa Renewable Energy, LLC (“SIRE”) will update these forward-looking statements to reflect any material changes occurring prior to the completion of the offering. For a discussion of some of the important factors that could cause results to differ from those expressed in, or implied by, the forward-looking statements contained herein, please refer to SIRE’s Annual Report (SEC File No. 083-00131), in particular, the “Risk Factors” section.The forward-looking statements in this document are excluded from the safe harbor protection of Section 27A of the Securities Act of 1933. CONFIDENTIALITY Plant Completion $200,000,000 Investment FISCAL YEAR 2 SIRE PLANT COST Millions Grain and Feed Storage$10.0 Rail Loop Track$13.0 Steam Line$15.5 Turbine$5.5 Gas Boilers and Natural Gas $7.0 Water Treatment$2.0 Land$2.0 Infrastructure $22.0 Plant Process$123.0 Total$200.0 Cost Per Gallon$ 1.82 GRAIN AND FEED STORAGE Total Cost $10.0 Million Bushel capacity 2.6 Million 1,000,000 Bushel Storage 1,000,000 Bushel Storage v50,000 bushels/hour unloading 50,000 bushels/hour unloading vAverage 32,000 bushels/hour Average 32,000 bushels/hour vAverage Basis $-(.16) per bushel Average Basis $-(.16) per bushel Competition Competition vAll truck delivery within 75 mile radius All truck delivery within 75 mile radius Downtown Location Downtown Location 1,600,000 Bushel Storage 1,600,000 Bushel Storage Feed vHigh Protein vHigh Oil vGolden Color vExcellent Flow Ability v13,000 Tons Storage •4.0 Tons-Silo •9.0 Tons-Building DDG Load Out DDG Load Out 13,000 Tons Storage 13,000 Tons Storage RAIL LOOP TRACK Looped Track Looped Track Freight Advantage-West Coast, Dallas, East Coast Freight Advantage-West Coast, Dallas, East Coast Distillers Dried Grain Lease Cars-200 (Net) Distillers Dried Grain Lease Cars-200 (Net) 10 year lease 10 year lease FY 2009-35% DDG Rail FY 2009-35% DDG Rail FY 2010-42% DDG Rail FY 2010-42% DDG Rail Alcohol Leased Cars-325 Alcohol Leased Cars-325 10 Year Lease 10 Year Lease FY 2009-97% Alcohol Rail FY 2009-97% Alcohol Rail FY 2010-93% Alcohol Rail FY 2010-93% Alcohol Rail Looped Track Looped Track RAIL DATA vIowa Interstate Railroad currently handles initial switching of cars from SIRE. vThis contract allows SIRE direct access to five Class 1 railroads to include –Union Pacific(Local) –Burlington Northern (Local) –Kansas City Southern (Kansas City, KS) –CSX Railroad (Chicago, IL) –Norfolk Southern (Chicago, IL) Locally SIRE can ship cars via IAIS, BN and UP.KCS is serviced from Omaha/ Council Bluffs through the BN.
